DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office action is based on the claims as submitted 11/24/2020.

In view of the appeal brief filed on 7/6/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672                                                                                                                                                                                                        

Response to Amendment
	The proposed amendment submitted with the appeal brief filed 7/6/2021 has not been entered. The claims appendix within an appeal brief is not a proper submission under 37 CFR 1.116 as required for amendments filed after final action and prior to appeal.  Note section MPEP 1206 I. “37 CFR 41.37(c)(2)  provides that a brief shall not include any non-admitted amendment. Thus, appellants may not include an amendment under 37 CFR 41.33(b)  in the appeal brief. Should appellants wish to file an amendment at the same time as a brief, appellants must submit such an amendment in a paper separate from the appeal brief.

Response to Arguments
Applicant’s arguments as within the appeal brief filed 7/6/2021 with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-13, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 lacks antecedent basis for “the base surface” in line 4, where previously recited is “a base surface top”.  
Claim 10 recites “at least one protrusion” in line 4, and later recites “the protrusion” in line 5, where it is not clear if the limitations as applicable to “the” protrusion would apply to each protrusion or only at least one, and therefore this claim is indefinite. 
Claim 21 lacks antecedent basis for “the at least one torque transfer device” (previously recited as at least one torque transfer feature), “the base surface”, “the protrusion”, and “the first material”.
Claim 23 is indefinite as reciting “The method of claim 1” where claim 1 as claimed is not a method but a cutting tool.  Claim 23 is also indefinite for reciting “the protrusion” where claim 1 recites “a plurality of protrusions” and it is indefinite is this limitation would apply to each protrusion of the plurality or merely one of the plurality.
The remaining claims are indefinite as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-4, 6-7 and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bell et al. (US 2011/0174546).  Bell et al. disclose a cutting tool comprising: a base (16) having a base surface top (35) and at least one torque transfer feature (18) extending from the base surface top, the at least one torque transfer feature being integrally formed with the base surface (as shown is considered “integral”, also barrel 16 including 18 formed of a single piece as described paragraphs 44, 54-55), the at least one torque transfer feature including a plurality of protrusions protruding in a longitudinal direction from the base surface top (fig 3, 18), the base including a first material (paragraphs 42, 54); a crown (14) bonded to the base surface top of the base (paragraph 38), the crown including a cutting structure (paragraph 45) and a second material having a higher hardness than the first material (paragraph 45, diamond at least), at least a portion of the crown contacting the base surface top and the at least one torque transfer feature (as assembled fig 1), the at least one torque transfer feature being configured to transfer torque from the base to the crown (as assembled would transfer torque via 18 as within 20); the crown fully encompassing a height and width of the at least one torque transfer feature (as in fig 1); the crown including at least one recess (20) receiving a protrusion of the at least one torque transfer feature, and the at least one recess and the at least one protrusion mechanically interlocking the base and the crown in a rotational direction (as assembled with 18 within 20); the base being connected to the crown using a mechanical connection (paragraph 12); the base being connected to the crown using one or more fasteners (paragraph 36); wherein the protrusion is not constructed separately and later attached to the base (as described barrel 16 made as a single piece, paragraphs 44, 54-55). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. in view of Williams, Jr. (US 3,726,351).  Bell et al. discloses all the limitations of this claim, as applied to claim 1 above, and including the first material being steel (paragraphs 42, 54), but does not teach the second material being tungsten carbide.  Williams, Jr. discloses a cutting tool (figs 1-5) wherein a second material (of a crown) is tungsten carbide (col. 4, lines 1-35).  It would have been obvious to one of ordinary skill in the art before the time of filing to use tungsten carbide, as taught by Williams, Jr. for the second material of Bell et al., since choosing from a finite number of identified, predictable solutions (for drill bit materials) with a reasonable expectation of success is considered obvious to one of ordinary skill. 

Claims 10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. in view of Walker et al. (US 7,419,017).  Bell et al. disclose a method for manufacturing a cutting tool comprising: providing a base (16) including a first material (paragraph 42), the base having a base surface top and a rotational axis about normal to at least a portion of the base surface top (fig 3, rotation axis 12), the base further including at least one protrusion (18) extending in a longitudinal direction from the base .
Walker et al. disclose a cutting tool and method of manufacture wherein a protrusion or torque transfer feature (67a-c, figs 2-3; also fig 19, 25 at least) includes a side surface which is continuous with at least a portion of a base surface top (figs 2-3, 19, 25 at least), wherein the torque transfer feature includes a curved connection .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. in view of Walker et al. as applied to claim 10 above, and further in view of Sherwood, Jr. (US 2009/0020339).  Bell et al. and Walker et al. disclose all the limitations of this claim, as applied to claim 10 above, except for the bonding as comprising sintering.  Sherwood, Jr. discloses a method of manufacturing a cutting tool wherein bonding comprises sintering (paragraph 24).  It would have been obvious to one of ordinary skill in the art before the time of filing to substitute the bonding process of Bell et al., as modified by Walker et al., for the sintering process of Sherwood, Jr. since choosing from a finite number of identified predictable solutions (for bit manufacturing/bonding) with a reasonable expectation of success is considered obvious to one of ordinary skill.

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al., in view of Walker et al. and Sherwood, Jr. as applied to claim 11 above, and further in view of Eason (US 2011/0266068).  Bell et al., Walker et al., and Sherwood Jr. disclose all the limitations of this claim as applied to claim 11 above, except for laser sintering.  Eason teaches that laser sintering is a known sintering process (paragraph 28).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the sintering process of Bell et al., as modified by Walker et al. and Sherwood Jr., as laser sintering, as taught by Eason, since choosing from a finite number of identified predictable solutions (for bit manufacturing sintering processes) with a reasonable expectation of success is considered obvious to one of ordinary skill.

Allowable Subject Matter
Claims 5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
11/9/2021